PER Curiam.
The applicant, who seeks leave to appeal from the denial of post conviction relief by Judge Sodaro, is serving concurrent sentences of fifteen years for robbery with a deadly weapon and five years for larceny. He has sought relief in seven habeas corpus proceedings, the seventh being dealt with in Ellis v. Warden, 218 Md. 631, where his application for leave to appeal was denied.
The applicant’s present contentions, with one exception, were all found by Judge Sodaro, correctly we think, to have been without merit. The one contention that was not dealt with below was that the sentence was excessive and unconstitutional. There is no merit in the contention as the sentence for robbery with a deadly weapon is within the maximum prescribed by the statute applicable at the time of the sentencing, now Code (1957), Art. 27, sec. 488.

Application denied.